979 So. 2d 1029 (2008)
Larry James BARBER, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D08-128.
District Court of Appeal of Florida, Third District.
March 12, 2008.
Rehearing Denied April 18, 2008.
Larry James Barber, in proper person.
Bill McCollum, Attorney General, for respondent.
Before SHEPHERD, SUAREZ, and LAGOA, JJ.
PER CURIAM.
Larry James Barber filed a petition for writ of habeas corpus alleging ineffective assistance of appellate counsel. We find the petition for writ of habeas corpus has no merit and is denied.
Petition denied.